    Case 18-30264-sgj11 Doc 1237 Filed 08/20/21          Entered 08/20/21 13:09:07       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed August 20, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                     §
      In re:                                           Chapter 11
                                                     §
                                                     §
      ACIS CAPITAL MANAGEMENT, L.P.,                   Case No. 18-30264-sgj11
                                                     §
                                                     §
                Debtor.                                (Jointly Administered)
                                                     §

                          ORDER CONTINUING AND RESETTING HEARINGS

               CAME ON FOR CONSIDERATION the Unopposed Motion to Continue (the “Motion”),

     filed by NexPoint Strategic Opportunities Fund (“NSOF”). Based on the representations in the

     Motion, it is hereby:

               ORDERED that the Motion is GRANTED; it is further

               ORDERED that the August 24, 2021 hearings on the following motions are continued and

     reset to September 8, 2021 at 9:30 a.m. by WebEx:

               (i)    Motion to Reopen Bankruptcy Case (Dkt. No. 1218); and




     ORDER CONTINUING AND RESETTING HEARINGS—Page 1
Case 18-30264-sgj11 Doc 1237 Filed 08/20/21           Entered 08/20/21 13:09:07         Page 2 of 2




         (ii)      Motion of NexPoint Strategic Opportunities Fund to Confirm Discharge or Plan

Injunction Does Not Bar Lawsuit, or, Alternatively, for Relief from All Applicable Injunctions (Dkt.

No. 1219);

it is further

         ORDERED that NSOF shall provide notice of such reset hearings as is otherwise

appropriate.

                                    # # # END OF ORDER # # #




ORDER CONTINUING AND RESETTING HEARINGS—Page 2
4847-0232-1143v.1 019717.00002
